IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ACERO PRECISION,                         : No. 209 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
JAMES BONELLI AND VISTEK                 :
MEDICAL, INC.,                           :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.